Citation Nr: 1436681	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  08-06 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a compensable disability rating for postoperative deviated nasal septum.

2.  Entitlement to a compensable disability rating for postoperative hemorrhoids and anal fissure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Board remanded these claims in August 2010.

In February 2010, the Veteran presented sworn testimony during a Travel Board hearing in Phoenix, Arizona, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The issue of entitlement to a compensable evaluation for postoperative hemorrhoids and anal fissure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's service-connected postoperative deviated nasal septum is manifested by no more than 50 percent obstruction of the nasal passage on the right side and less than 50 percent obstruction of the nasal passage on the left side.




CONCLUSION OF LAW

The criteria for a compensable disability rating for postoperative deviated nasal septum have not been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6502 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A July 2006 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006) Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA examination reports, and VA treatment records are in the file.  Private treatment records have been obtained to the extent possible.  

The Veteran most recently underwent VA examinations to determine the severity of his deviated nasal septum most recently in June 2011 with a January 2012 addendum.  The examination involved a thorough examination of the Veteran, consideration of his lay statements/history, and a conclusion that was supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Additionally, there is no evidence of any material worsening of the Veteran's deviated nasal septum since the June 2011 examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  A new VA examination is not necessary at this time.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

As noted above, the claim was remanded to the AOJ in August 2010 for additional evidentiary development including obtaining any outstanding private or VA treatment records and providing the Veteran with a new VA examination.  The Appeals Management Center (AMC) sent the Veteran a letter in April 2011 asking him to identify any outstanding private treatment records.  The Veteran did not respond to this letter or provide any additional releases of information.  The AMC also obtained updated VA treatment records and provided the Veteran with a new VA examination for his deviated nasal septum in June 2011.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was also elicited from the Veteran concerning his nasal septum symptoms.  Notably, the Veteran testified that this disability had worsened since his last VA examination.  This testimony, in part, triggered the Board's decision to remand the claim for a new examination.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2013).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under Diagnostic Code 6502, a 10 percent evaluation is assigned for traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502 (2013).

Initially, the Board notes that the rating criteria for Diagnostic Code 6502 were changed effective October 7, 1996 and that the Veteran's representative quoted the criteria for a 10 percent evaluation under the old rating criteria in a June 2014 written brief.  However, as the Veteran's claim for an increased rating was filed subsequent to these changes, only the current rating criteria are to be considered and any regulation provisions effective prior to October 7, 1996 are irrelevant for the purposes of this claim.

The Veteran was first examined in conjunction with his instant claim in September 2004.  At that time, he complained of occasional bleeding and periodic crusting and soreness, particularly on the right side of his nose.  He reported that he did not feel that his nose was significantly blocked, but that it would plug on either side when lying down.  The examiner observed that the nose was midline internally and externally with a spur on the right side creating a 40 to 50 percent obstruction.  He also noted some generalized dryness, dryness and crusting on the spur, and no other abnormalities, such as infection or polyps.

The Veteran was more recently examined in June 2011.  At that time, he complained of nasal airway obstruction.  The examiner noted that the Veteran had a deviation of the nasal septum to the right resulting in 50 percent obstruction on that side.  See January 2012 addendum.

The medical evidence includes VA and military hospital treatment records, noting the Veteran's deviated nasal septum.  Notably, a January 2008 VA treatment record indicated that the Veteran had only a moderate septal deviation obstructing the right side greater than the left side.  Significantly, none of the treatment records note 50 percent obstruction on both sides or complete obstruction on one side.

In addition to the medical evidence, the Veteran has provided written statements and hearing testimony regarding his deviated nasal septum symptoms, including perceived nasal obstruction, consistent with the medical evidence.  

Upon review of the entire record, the Board finds that the evidence does not support a compensable evaluation under his current assigned diagnostic code.  There is no evidence of complete obstruction on one side or 50 percent obstruction on both sides of the nose.  The greatest percentage of obstruction noted in the medical evidence was 50 percent on the right side.  Although the January 2008 VA treatment record noted some obstruction on the left side as well, there is no indication that it is at least a 50 percent obstruction.  Without evidence of such obstruction, an increased rating cannot be assigned under Diagnostic Code 6502.  

The Board has also reviewed the remaining diagnostic codes relating to the nose. None of them are applicable to the Veteran's deviated nasal septum.  See 38 C.F.R. § 4.97, Diagnostic Codes 6504-6524 (2013).  As such, an increased rating cannot be assigned under any other rating criteria.  

There is also no indication in the medical evidence of record that the Veteran's postoperative deviated nasal septum warranted other than the currently assigned 0 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, supra.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the Veteran's nasal disability outside the usual rating criteria.  The rating criteria contemplate his symptoms, including nasal obstruction.  Additionally, the Board has considered any other relevant rating criteria to determine whether they might apply.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected deviated nasal septum presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

Accordingly, the Board finds that the claim of entitlement to a compensable disability rating for postoperative deviated nasal septum must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to a compensable disability rating for postoperative deviated nasal septum is denied.


REMAND

The Veteran was afforded a VA examination and opinion regarding his postoperative hemorrhoids and anal fissure in June 2011.  The examiner provided information regarding the current severity of the Veteran's hemorrhoids.  However, he did not comment on anemia, including whether the Veteran currently had such a diagnosis and, if so, whether it was related to his service-connected hemorrhoids.  The Board notes that an earlier October 2006 VA treatment record concluded that the Veteran's anemia at that time was not related to his hemorrhoids, but to a medication.  However, the Veteran has subsequently been diagnosed with anemia in 2008 and 2010, after discontinuing the medication in question.  As such, the case must be remanded for an addendum opinion on any anemia and its etiology.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

While on Remand, the Veteran's current VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate the Veteran's VA treatment records since March 2012.

2. Return the claims file to the original June 2011 VA examiner, if available, for an addendum opinion.  The examiner should review the entire claims file and provide an answer to the following questions:

a. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's 2008 and 2010 diagnoses of anemia were the result of his service-connected hemorrhoids.

b. Does the Veteran currently have anemia and, if so, is it at least as likely as not (a 50 percent probability or greater) that such anemia is the result of his service-connected hemorrhoids.  The examiner should provide a complete rationale for any opinion provided.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

If the original June 2011 VA examiner is unavailable, the Veteran's claims file should be provided to an appropriate examiner to address the above questions.  The Veteran may be recalled for examination if deemed necessary.

3. After completing the above action and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to a compensable evaluation for postoperative hemorrhoids and anal fissure should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


